DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites compounds which are not quaternary ammonium halide or zwitterion molecules. For example aniline and NaCl. Examiner notes that several of these compounds other than those two noted above are not quaternary ammonium halide or zwitterion molecules. Further clarification or appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2014/0332078 A1) in view of Snaith (US 2016/0380125).
	Regarding claims 1, 2, 6-10, Guo discloses a semiconductor device comprising:

	an anode layer (1); 
an active layer (31) disposed between the cathode layer(5) and the anode layer(1), where the active layer includes an organometal trihalide perovskite having the formula ABX3, wherein A is methylammonium (CH3NH3), an alkali metal ion or formamidinium (H2NCHNH2), B is a metal cation, and X is a halide anion ([0011]-[0012]), 
an electron extraction layer (32) disposed on a first carrier transport layer(BCP), the electron extraction layer (32) comprising a layer of C60 ; 
a first carrier transport layer (31) comprising bathocuproine (BCP) and disposed between the electron extraction layer (31) and the cathode (5); 
and a second carrier transport layer (2) disposed between the active layer (31) and the anode (1).
	However, Guo does not disclose that there is a passivation layer directly on the perovskite active layer. 
	Snaith discloses an organic passivating compound layer which bind to anions and cations on the surface of the perovskite which reduce recombination losses ([0007][0108][0342][0390]) and further discloses that the organic passivation compound layer can include aniline or QAH (octyl ammonium iodide [0009][0390]) .
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the surface of the perovskite active layer of Guo by having a passivating layer including aniline or QAH as disclosed by Snaith because it would reduce recombination losses at the surface of the perovskite.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2014/0332078 A1) in view of Snaith (US 2016/0380125) as applied to claims 1, 2, 6-10 above and in further view of Bilodeau (US 2018/0197746 A1).
Regarding claims 3-5, modified Guo discloses all of the claim limitations as set forth above.
However, Guo does not disclose that the passivation layer comprises a zwitterionic molecule or a quaternary ammonium halide.
Modified Guo with Snaith discloses that the passivation layer can comprise QAH molecules (see modification above).
Bilodeau discloses a quaternary ammonium halide (NR1R2R3R4Br) or zwitteronic molecule (valine) can be used as a passivating agent for a semiconducting surface ([0031]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the passivating layer of modified Guo to include the organic molecules as disclosed Bilodeau including a quaternary ammonium halide or zwitteronic molecule because Bilodeau discloses these are appropriate materials to passivate the surface.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2014/0332078 A1) in view of Snaith (US 2016/0380125) in view of Vak (US 2017/0084399 A1).
Regarding claim 11, Guo discloses a semiconductor device comprising:
	a cathode layer (5)
	an anode layer (1); 
an active layer (31) disposed between the cathode layer(5) and the anode layer(1), where the active layer includes an organometal trihalide perovskite having the formula ABX3, wherein A is methylammonium (CH3NH3), an alkali metal ion or formamidinium (H2NCHNH2), B is a metal cation, and X is a halide anion ([0011]-[0012]), 
an electron extraction layer (32) disposed on a first carrier transport layer(BCP), the electron extraction layer (32) comprising a layer of C60 ; 
a first carrier transport layer (31) comprising bathocuproine (BCP) and disposed between the electron extraction layer (31) and the cathode (5); 
and a second carrier transport layer (2) disposed between the active layer (31) and the anode (1).
	However, Guo does not disclose that there is a passivation layer directly on the perovskite active layer. 
	Snaith discloses an organic passivating compound layer which bind to anions and cations on the surface of the perovskite which reduce recombination losses ([0007][0108][0342]) and further discloses that the organic passivation compound layer can include aniline.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the surface of the perovskite active layer of Guo by having a 
	Vak discloses that a second carrier transport layer, hole transport layer) next to a transparent conducting oxide can comprise PTAA or PEDOT:PSS in a perovskite solar cell ([0075], see Fig. 1).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the material of the hole/carrier transport layer adjacent to the transparent conducting oxide anode of modified Guo with PTAA as disclosed by Vak because Vak discloses it is obvious to do so.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2014/0332078 A1) in view of Snaith (US 2016/0380125) in view of Vak (US 2017/0084399 A1) as applied to claim 11 above and in further view of Bilodeau (US 2018/0197746 A1).
	Regarding claim 12, modified Guo discloses all of the claim limitations as set forth above.
	Snaith discloses QAH (octyl ammonium iodide [0009][0390]) can be used to passivated perovskite surfaces.
Bilodeau discloses a quaternary ammonium halide (NR1R2R3R4Br) or zwitteronic molecule (valine) can be used as a passivating agent for a semiconducting surface ([0031]).

	The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Response to Declaration Filed Under 37 CFR 1.132
The Declaration filed on 5/24/2021 is insufficient to overcome the rejection of record. The Declaration states that passivation defects in different semiconducting material have different characteristics namely those in materials with ionic bonds (inorganic-organic perovskite) versus covalent bonds (silicon). The Declaration states that zwitterionic molecules and QAH molecules serve to passivate both cationic and anionic defect. The Declaration states that the passivation agents used by Snaith serve to passivate cationic or anionic defects and not both. 
Examiner notes that Snaith discloses using QAH directly on the perovskite layer ([0009][0390]. Furthermore since both anionic and cationic defects can occur on perovskite and Snaith discloses that the passivation material (aniline) is capable of passivating anionic or cationic defects (see para [0118]-[0119]). Examiner further notes that aniline is disclosed by Applicant as being capable of passivating these types of defects (see claim 6) which is disclosed by Snaith as well and cited in the above 
The Declaration states that Blideou uses a germanium passivation material which has defects which differ from inorganic-organic perovskites and Blideou discloses that the reasons this type of passivation is used is because it is readily removed. 
Examiner notes the similarity between the passivation agents used between Snaith and Blideou. Snaith disclose QAH passivation agents namely, octyl ammonium iodide [0009][0390] and Blideou also discloses QAH passivation agents and also includes zwitterion passivation agents. Due to the overlap of the type of passivation agents used between Snaith and Blideou, Examiner finds that one of ordinary skill would have selected one of the passivation agents disclosed by Blideou to passivate a charged vacancy from a missing anion or cation in the perovskite of Snaith.
Response to Arguments
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that passivation defects in different semiconducting material have different characteristics namely those in materials with ionic bonds (inorganic-
Examiner notes that Snaith discloses using QAH directly on the perovskite layer ([0009][0390]). Both anionic and cationic defects can occur on perovskites and Snaith discloses that the passivation material (aniline) is capable of passivating anionic or cationic defects (see para [0118]-[0119]). Examiner further notes that aniline is disclosed by Applicant as being capable of passivating these types of defects (see claim 6) which is disclosed by Snaith as well and cited in the above rejection as a passivation agent which is capable of passivating anionic or cationic defects.
Applicant argues that Blideou uses a germanium passivation material which has defects which differ from inorganic-organic perovskites and Blideou discloses that the reasons this type of passivation is used is because it is readily removed. 
Examiner notes the similarity between the passivation agents used between Snaith and Blideou. Snaith disclose QAH passivation agents namely, octyl ammonium iodide [0009][0390] and Blideou also discloses QAH passivation agents and also includes zwitterion passivation agents. While Blideou does disclose a passivation material used on germanium, defects in germanium will result in charges accumulation at defect sites, and the passivation material will serve to remove charges at these defect sites. Similarly defects from missing cations and anions will result in charge accumulation in the perovskite. Due to the overlap of the type of passivation agents used between Snaith and Blideou, Examiner finds that one of ordinary skill would have 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEVINA PILLAY/           Primary Examiner, Art Unit 1726